OFFICE   OF THE ATTORNEY        GENERAL   OF TEXAS
                              AUSTIN




gonorable a. F8t Bdlial-d8
Civil Diatrlct Attorner
xalles, Texao




          “Ho oocoupatian CPT o&r    than hfmela Smpcaed
     shall be Xevlod by $.heStats or any count
     or tom, Ypaa any 1t.h ~,lsmvu?anaeampany h;x
     rubxbjectto &a occup8tlon tfu in proportion te ltr
     groae premitm r&qeiptr   ox it8 agenta, Tba osaupa-
     tlen tax impwed by this law ah411 be the role OQ-
     aupatioa tas whidh say aompaay dob-q$ buainecc in
     this ~stace~uadec the pr?oolrloa of thlr chapter chall
     be requizvd tic pan.'

          Among ether   thinga,   Artiae   7047, V%mm&l’~Anaotated
Civil Statutes, providea;

          “!Phme &al.% be 3,wrlmS cm and collected f'roa
     every pawim, flma, oongsng or uaoaiatloa     of
     pereonc, pureufsa, any a? the oi3aupatlonr named
    in th8 r0mwittg rmahe~edwbcuri8itma of two
    srtiale, an annu8l aaauptlon   tu, vhlab shsll bs
                  In 8drrnoe exaept uhere here&a other-
    paid aiuiuall;y
           ovkied, on every suah oaaupation or 8eperste
    satabp”’
    v1ae  Irbment a8 followa:
         I. . . .

          ‘(b)  @b~erSl U&t S~d.81 &$eAt8.--FlWA each
    errd every pereon aotlng 88 a (tenma   or 8peoIal
    S-At of every lR8ur8noe 0oEpany that arap traaarot
    any Inauraaee business In thl8 state, on annusl
    oeau~tlan   tax of TVeAtr-f;Ve D0llU.o ($25.00). By
    *general agent* a@ uaud heroin,is taoant any per-
    wn, vhethera mwber of 8 flnn or a88oclatlon, or
    u peppe8entrtIre or employee, x&o may exercire a
    general luparvi8ion over tha bus&e88 of any Iasur-
    aRae oompnay in thle Btatie, or over lee01 ~801e8,
    of 8u8h laauran~ oeapmie8,     tarany person ruper-
    vkleg auoh busIne88, or sny port thereof,    a8 aan-
    tradirtinguhhed   f%cpn a loeel l-t   0F 10081 r$cmaJ.
    By *rpeaIal agent’ as ueed herein, I8 mxmt 8ny
    per8on, vhether a aember of 8 SImn ar as8oaiatfon,
    or 88 repre8entatIva 0F smployee, vho issy exeral8e
    8uperrI8IQR In aIq exaeutlTe 6apaait , othor thrn
    o fa a o ffio oer
                    flua h
                         a a a p eny,
                                  o ver
                                      Lw b ur ti or
    any inawanae aompany 5ntUr    8t4te, or over the
    adju8tmeAt of km&on or the plaekrg oi r1.b.    But
    OAe gbqmiintoftha  aAAu6lQoacupotIaAtaxhereIA    hl-
    pored 8hal3 be r%@red   of Bng one per80~ randem
    this 8ubdlvi8ion.

          It uill be noted theit uid hvtlcle 4771 v&e twoted
in 1909,tile Sootian 10 (b of Artlola 7047 beesleo law IA 1931.
The la8t e~b8h.m     af the !!
                             av-wker8 muat be given etfeet. AA
aat that Is later in point of the aontrc3a and papeal u1
earlier act, iMofar as the two are Inaori818tent aad Fcreeon-
ailable. Fry r. Jaokaoa, 264 8.U. 612~ ~roaa v. Dwrouaett    In-
de AdeAt School Mstrlot, 277 8.U. 7511 uhItteaborg   v. ~AfbP,
2&&M.    152, Cop. lippa.; 39 Tex. Jur., pp. 139-145

          EemeC  ang person fa;Sling vIthIA the deflnitlon OS
‘gumral tA@At,   a8 cOAtsinn   IA Section 10(b) of Artlale 7047
18 rubjeet to the o*CIljMtiOA teX therein ;lOv;ted, and to 8 eO&
waupatlor, t8x af ha3f that amount, Vh%re 3aviad by the aowaty.
P


    Ban0rable B. Pat Rdvbrd8, pbgai3


    our ewv8r to yea QWStiOA   ia   ui   tUfl.raative OAOlSSWlitt&
    thbt 0. -   N       &CUWy tan8       rithbt SUOhdefiR Itio R .

                                             YOU’S   vertr
                                                         y uly